DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
As discussed in the Office action dated 10/13/2021, limitations of claims 1, 2, and 4 invoke 35 U.S.C. 112(f) and are being interpreted to cover the corresponding structure described in the specification that achieves the claimed functions of the “first processing unit” and “second processing unit”.
With regards to Applicant’s argument that Applicant’s intent is that no “means-plus-function” claim limitation construction was desired and that the claimed elements are known in the art to have a definite meaning and has sufficient structure recited, Examiner notes that the term “unit” does not inherently denote structure.  In addition, Examiner notes specifically that MPEP 2181 states that 35 U.S.C. 112(f) is also applied when the claim limitation uses a non-structural term (a term that is simply a substitute for the term "means for").  Paragraph [0024] of Applicant’s Specification discloses the processor as the structure implementing each function of the line detection device.  Thus, while the claim language in claims 1, 2, and 4 do not specifically say "means for" or "step for", the non-structural term "unit" is a substitute for the term "means for" and thus invokes 35 U.S.C. 112(f).  Examiner notes that Applicant can amend “first processing unit” and “second processing unit” to “processor” in order to avoid the 35 U.S.C. 112(f) invocation.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Farhad Shir (Reg# 59,403) on 01/27/2022.

The application has been amended as follows: 

1. (Currently Amended) A line detection device comprising: 
a first processing unit that extracts a pixel located in a range comprising a predetermined color from an image comprising a traveling path on which a mobile object travels to detect a line of a first color comprised in the image using a distribution of the extracted pixel in the image; and 
a second processing unit that extracts, after execution of processing by the first processing unit, a pixel located in a luminance range comprising a predetermined luminance from the image and specifies a line of a second color which is comprised in the image and is different from the first color using a distribution of the extracted pixel located in the luminance range comprising the predetermined luminance in the image, 
wherein the second processing unit excludes[[ the]] pixels comprising the line of the first color detected by[[ the]] a first detection unit from the image, and performs the specifying the line of the second color on the image after the exclusion.

7. (Currently Amended) A line detection method executed by a computer, the method comprising: 
processing an image comprising a traveling path on which a mobile object travels to detect a line of a first color comprised in the image; and 
extracting, after execution of detection processing of the line of the first color, a pixel located in a luminance range comprising a predetermined luminance from the image, and specifying a line of a second color which is comprised in the image and is different from the first color using a distribution of the extracted pixel in the image, 
wherein, in the extracting,[[ the]] pixels comprising the line of the first color detected by[[ the]] a first detection unit from the image is excluded, and the specifying the line of the second color is performed on the image after the exclusion.

9. (Currently Amended) A non-transitory storage medium storing a program executable by a computer, the program causing the computer to execute processing comprising: 
processing an image comprising a traveling path on which a mobile object travels to detect a line of a first color comprised in the image; and 
extracting, after execution of detection processing of the lint of the first color, a pixel located in a luminance range comprising a predetermined luminance from the image and specifying a line of a second color which is comprised in the image and is different from the first color using a distribution of the extracted pixel in the image, 
wherein, in the extracting,[[ the]] pixels comprising the line of the first color detected by[[ the]] a first detection unit from the image is excluded, and the specifying the line of the second color is performed on the image after the exclusion.
Allowable Subject Matter
Claims 1-7 and 9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1, 7, and 9, the closest prior art Kobayashi et al. (US 2009/0123065) discloses processing an image to detect a line of a first color in the image, and then specifying a line of a second color in the image that is different from the first color.  However, there is no mention of where pixels comprising the line of the first color is excluded and then performing the specifying the line of the second color on the image after the exclusion.  Zhang (US 2010/0098297) discloses a concept of when one color intensity value of a pixel is greater than a color intensity threshold, exclude the pixel from the second filtered image, however, that is not the same as excluding pixels comprising the line of the first color detected and performing the specifying the line of the second color on the image after the exclusion.  Thus, while different prior arts disclose parts of the claim, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2-6, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/            Primary Examiner, Art Unit 2662